Citation Nr: 1801567	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction (also claimed as impotence) as secondary to service-connected diabetes mellitus, type II (diabetes) and service-connected global cardiomyopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's erectile dysfunction is proximately due to or a result of his service-connected diabetes and global cardiomyopathy.

CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, as secondary to service-connected diabetes and global cardiomyopathy have been met. 38 U.S.C. §§ 1101, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary Service Connection

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.  Thus, if the Secretary determines that the causal disease or disability is, in fact, connected to service, then the claim for benefits for the condition "reasonably encompasses" a claim for that causal disease or disability, such that no additional filing is necessary to initiate a claim for benefits for the causal disease or disability.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011). 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).

As noted above, the first element of secondary service connection requires evidence of a current disorder.  The Veteran's VA treatment records reveal the Veteran has a current diagnosis of erectile dysfunction.  See February 19, 2008 Bay Pines VA Medical Center (VAMC) treatment records.  Thus, the Veteran has satisfied the first element of secondary service connection. 

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for diabetes and global cardiomyopathy.  Thus, the Veteran has satisfied the second element of secondary service connection.

Lastly, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder. 

Here, in a January 2014 VA nexus statement, Dr. W.P., a VA medical doctor, who is the Veteran's primary care doctor, opined that the Veteran's erectile dysfunction was caused by or a result of the Veteran's diabetes.  The rationale provided was that the Veteran's diabetes causes small vessel arterial disease which infers with blood circulation and also causes nerve damage, noting that both of these causes are a direct cause of the Veteran's impotence.  Also, previously, in January 2013, Dr. W.P. provided a letter that stated that each of the Veteran's deliberating health problems to include obesity, numerous medications, congestive heart failure and diabetes could cause impotence. 

Additionally, in a January 2014 nexus statement, Dr. M.G. opined that the Veteran's erectile dysfunction (impotence) is as most likely caused or a result of the Veteran's diabetes and heart disease. 

Conversely, in a January 2014 VA medical opinion, the VA examiner opined that that the Veteran's erectile dysfunction was not caused or aggravated by the Veteran's service-connected disabilities.  The rationale provided was that the Veteran's erectile dysfunction predated his global cardiomyopathy diagnosis.  Also, the VA examiner noted that the Veteran's had other risk factors for the development of erectile dysfunction, which include non-diabetes medication, obesity, age, and hyperlipidemia, would more likely result in development of erectile dysfunction than diabetes alone. 

Similarly, in a December 2010 VA examination report, the VA examiner opined that the Veteran's erectile dysfunction is not due to or a result of the Veteran's diabetes.  The VA examiner's rationale was that the development of erectile dysfunction was due to other considerations, which include hyperlipidemia, age, medication, marked obesity, and also the presence of low testosterone. 

Based on the foregoing, the Board finds that Dr. W.P.'s January 2014 nexus statement and January 2013 letter, in conjunction with Dr. M.G.'s January 2014 nexus statement, which both link the Veteran's erectile dysfunction to his diabetes and global cardiomyopathy, support a finding that the Veteran's erectile dysfunction is proximately due to or a result of his service-connected diabetes and global cardiomyopathy.  Thus, the third element of secondary service connection is satisfied. 

The Board acknowledges, when considering all the evidence of record, some of it is favorable and some of it is unfavorable and thus in equipoise.  A claim will be denied only if the preponderance of the evidence is against the claim.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C. § 5107.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection erectile dysfunction as secondary to diabetes is warranted.


ORDER

Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II, and service-connected global cardiomyopathy is granted.






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


